Title: Memorandum Books, 1818
From: Jefferson, Thomas
To: 


          1818.
          
            
              Jan
               2. 
              
              Gave Wm. Johnson ord. on Gibson & Jefferson for 43.D. on account of boatage.
            
            
            
              
              Recd. of Jas. Leitch 15.D.
            
            
              
               3. 
              
              Inclosed to Wells & Lilly of Boston 10.D. for books. 
            
            
              
               7. 
              
              Hhd. exp. 1.D.
            
            
              
               11. 
              
              Recd. of D. Higginbotham 100.D. & gave him an ord. on Gibson & Jefferson for 100.D.
            
            
              
               15. 
              
              Repd. Jas. Leitch the 15.D. ante Jan. 2.
            
            
              
              Inclosd. to Matthew Cary for books 15.D.
            
            
              
               18. 
              
              Hhd. xp. .52½.
            
            
              
               19. 
              
              Recd. of V. W. Southall 150.D. Hhd. exp. 5.D.
            
            
              
              20.
              
                Pd. E. Bacon for  James Bacon 15. turkies  @ 3/6 8. 75    John Watson  18. do. @ 3/9 11. 25    Mrs. Bacon  5½  do. @ 3/7½     3.33 for a mule bought40. 63.33  
            
            
              
              Pd. Bagwell for hay & timothy seed 3.D.
            
            
              
              21.
              
                Pd. do. for 36 B.–2⅜ b. corn @ 2.D. bought at Bleinheim  72.95    136.28   
            
            
              
               24. 
              
              Put into the hands of Jas. Leitch 10.D. as a contribn. towards C. Stewart’s learning the trade of a stocking weaver. 
            
            
              
               26. 
              
              Pd. Ewen Carden on account 50.D. 27. Houshold exp. 1.D.
            
            
              Feb.
               9. 
              
              Houshd. exp. 1.D.—17. Do. 1.D. 18. Desired P. Gibson to pay Jos. Milligan 100.D.
            
            
              
               26. 
              
              A Chickasaw Indian in charity 5.D. hhd. exp. 3.D.
            
            
              
               28. 
              
              Borrowed of Jas. Leitch 60.D.
            
            
              Mar.
               1. 
              
              Inclosed to Chas. Simms Collector of Alexa. 22.D. for duties & office fees on 2. boxes 100. bottles Ledanon wine.
            
            
              
              Inclosed to Matthew Cary 25.D. on acct. for books.
            
            
              
              Nace sewers 2.D. charity 1.D.
            
            
              
               2. 
              
              Borrowed of Jas. Leitch thro’ E. Bacon 274.D.
            
            
              
              Pd. through E. Bacon to J. Fagg for 99. B. corn @ 14/ 231.D.
            
            
              
              Pd. through do. to J. A. Wilson for cattle 43.D.
            
            
              
               4. 
              
              Hhd. exp. 1.D.
            
            
            
              
              5.
              
                          DDrew on Gibson & Jefferson in favr. Jas. Leitch 498. to wit  cash ante Feb. 28.             60    Mar.  2. 274  draught I am to make on him in favr. Hogg164498.  
            
            
              
               8. 
              
              Gave Wm. Hogg ord. on Jas. Leitch for 164.D. for cattle.
            
            
              
               9. 
              
              Pd. Isaacs for a book 1.D. Hhd. exp. 1.D.
            
            
              
               10. 
              
              Inclosed to Edward Graham of Lexington 5.D. for surveying my land at the Natural bridge.
            
            
              
               12. 
              
              Pd. Davy for a kiln of 1010. b. which is 33.7 b. to the cord 1.69. (He is to return in change .31 ovepd.)
            
            
              
              15.
              
                Renewed my notes, to wit  in bk.  US. 3000.D. Mar. 13 & May.    in bk. Virga. 2000.D. Apr. 12.   
            
            
              
               16. 
              
              Houshd. exp. 1.D.
            
            
              
               20. 
              
              Credit E. Bacon 16.D. for 8. sheep delivd. about a month ago.
            
            
              Mar.
               25. 
              
              Borrowed of Jas. Leitch 20.D.
            
            
              
               28. 
              
              Drew on Gibson & Jeff. for 720.D. in favor of Eli Alexander which compleats the payment of the portions of Hendersons’ land which I purchased of him.
            
            
              Apr.
               1. 
              
              Gave to Charles Vest ord. on Martin Dawson for 87.43 the balance due from him to me for 256. as. of Henderson’s tract of land sold him.
            
            
              
              Gave to C. Vest also an ord. on James Leitch 30.57.
            
            
              
                These are to pay Vest’s acct. against me 19.D.  & Richd. Robey’s ord. on me for cattle bought   99.    118.   
            
            
              
              Inclosed to Wells & Lilly of Boston 5.D. for books.
            
            
              
              Nace sewers for March & Apr. 2.D. Hhd. exp. 2.D.
            
            
              
               5. 
              
              Gave Barnaby ord. for barrels delivd. to Feb. 7. 23431 = 8.
            
            
              
              Inclosed a note for 3000.D. to be negociated at bk. US.
            
            
              
               6. 
              
              Jas. Leitch makes the following payments for me
            
            
              
                 Wm. Johnson  4.D.  on acct. for boating.   William Watson (sadler)  50. on acct. for sadlery.   Wm. Gambel 56 for a waterweel 14.f. diam.    
            
            
              
               8. 
              
              See Oct. 4. entry omitted.
            
            
              
               10. 
              
              Jerry going to Bedford .25.
            
            
            
              
               11. 
              
              Pd. Branham & Jones for Jer. A. Goodman the balance of 400.D. on our settlemt. of Dec. 16. 1816. takg. credit for 50.D. pd. Southall ante May 10 & adding int. to Apr. 30. ensuing, amounting to 384.18 by an ord. of this day on P. Gibson.
            
            
              
              Gave Alexr. Garrett ord. on P. Gibson for 300.D. to wit 250.D. my 1st. instalmt. to the College & 50.D. Joel Yancey’s do.
            
            
              
              Gave V. W. Southall ord. on Gibson for 150.D. ante Jan. 19.
            
            
              
              Recd. of James Leitch 50.17 D. and gave him an order on 
            
            
              
                 Gibson for 325.D. to wit D     for cash ante Mar. 25. 20.    3. b. clover seed @ 12.D. 36.    ord. in favr. C. Vest Apr. 1. 30.57 paimt.toW. Johnson. Apr. 6.4 toWm. Watson do.50.Wm. Gambel do.56 to pay to Pollock60.24     Ira Garrett for Mrs. Lewis 18.02cash now recd. as above50.17325.  
            
            
              
               12. 
              
              Warren. vales 1.D.—ferrges. 3.25. Ellen 2.5—Mrs. Gibson’s lodging 3.25.
            
            
              
               13. 
              
              N. Flood’s brkft. 2.D.—H. Flood’s smith .25 horseler .125—Hunter’s lodgg. 6.
            
            
              
               14. 
              
              Hunter’s vales .375 in all = 17.75. 
            
            
              
              Note that on the 12th. inst. I omitted to enter my draught on James Leitch for 105.D. in favr. of Mr. Coffee a sculptor. This is to pay for the originals of 3. busts, to wit Mrs. Randolph’s Ellen’s & mine. I bespoke of him 12. copies of Mrs. R’s @ 5.D. each and one of Mr. Madison’s if he makes it.
            
            
            
              Apr.
               30. 
              
              Gave Burwell gratuity 10.D. pd. smith on the road .12½.
            
            
              
                Lynchbg.  pd. a tinman .50 pd. for books at Cottom’s 2.75.    pd. at Wells’s for fish and feeding horses 2.D.   
            
            
              May
               1. 
              
              Endorsed for Wilson C. Nicholas 2. notes of 10,000 D. each to the bank of the US. at Richmd. 
            
            
              
               2. 
              
              The proceeds of    of tobo. sold lately for me at Lynchburg by Mr. Yancey were 887.34 purchased by Arch. Robertson.
            
            
              
              Gave an order on A. Robertson in favor Joel Yancey for 117.34 being so much advanced by J. Y. for plantation purposes.
            
            
              
              Gave to Joel Yancey my note also for 400.D. with interest from this date, as compensation for superintendance in 1817. This is a settlemt. of all accts. between us to this day. His cash acct. in the smith’s books I examd. and found a small balance only which will go into the subseqt. acct.
            
            
              
              Desired A. Robertson to apply the remaining 770.D. to the credit of my general acct. after reimbursing himself some monies advanced for me for plantation purposes which J. Yancey supposes about 300.D.
            
            
              
               3. 
              
              Nace ferrges. to Monto. .25.
            
            
              
               4. 
              
              Pop. Forest debts & vales 8.D. Hunter’s feed 1.D.
            
            
              
              H. Flood’s lodging &c. 5.02.
            
            
              
               5. 
              
              N. Flood’s brkfst. 2.D.
            
            
              
              Warren ferrges. 1.70 Brown’s horse feed Apr. 12 .67.
            
            
              
               6. 
              
              Enniscorthy vales 1.50.
            
            
              
               9. 
              
              Nace expences back to Bedford 1.D. Hhd. exp. 1.D.
            
            
              
               10. 
              
              Gave order on P. Gibson in favor of James Rawlings 71.90 for Mutual assurance co. for insurance of Monticello house for 1814. 15. 16. 17. 18 @ 12.84 pr. ann.
            
            
              
              Nace sewers 1.D.—hhd. expences 1.D.
            
            
              
               11. 
              
              Drew on P. Gibson in favor of James Leitch for 105.D. to replace the article entered ante Apr. 14.
            
            
            
              
              James Leitch, on verbal order, gives for me 10.D. in charity.
            
            
              
               13. 
              
              Desired P. Gibson to remit to Leroy & Bayard 2083.20 with interest from Jan. 1. 1816. in discharge of my 2d. bond ante May 24. 1817.
            
            
              
               17. 
              
              Houshold expences 5.D.—Do. 1.
            
            
              
               20. 
              
              Borrowed of James Leitch 30.D.
            
            
              
               21. 
              
              Inclosed to Thos. Jordan for sbscrptn. to Cooper’s Emporium 10.50.
            
            
              
               23. 
              
              Gave Larkin Powers ord. on Jas. Leitch for 30.D.
            
            
              
               24. 
              
              Hhd. exp. .56. 26. Do. 1.D.
            
            
              
               28. 
              
              Gill exp. to Staunton 1.D. 30. Hhd. xp. 5.D.
            
            
              
               31. 
              
              Recd. back from Gill .75.
            
            
              June
               11. 
              
              Renewed my 3. notes of 2, 3, & 3,000 D. for their proper dates, to wit June 14. July 17. and ? June 29.
            
            
              
              C. Vest stage portage of books 1.D. 17. Houshd. exp. 1.D.
            
            
              
               20. 
              
              Recd. of James Leitch 50.D.
            
            
              
               21. 
              
              Inclosed to Matthew Carey for books 50.D.
            
            
              
               24. 
              
              Gave James Lietch ord. on Gibson for 120.D. to replace ante May 11. 20. 23. June 20.
            
            
              
               25. 
              
              Nace sewers 1.D.
            
            
              July
               2. 
              
              Borrowed of James Leitch 50.D.
            
            
              
               3. 
              
              Cornelia for travelling 2.5.
            
            
              July
               3. 
              
                Warren ferriages 1.62½. } 6.70   N. Flood’s lodging 1.50 Hunter’s breakft. 3.58.   
            
            
              
               4. 
              
            
            
              
               16. 
              
              Pop. For. debts & vales 3.50.
            
            
              
               17. 
              
              Hunter’s lodging 4.75 H. Flood’s breakfast 2.50.
            
            
              
              N. Flood’s 1.50 Mrs. Gibson. lodging &c. 3.25.
            
            
              
               18. 
              
              Warren ferriage 1.43. Brown’s 2.25 cash on hand 35.75.
            
            
              
               19. 
              
              Hhd. exp. 3. 22. Do. 1.D. 26. Do. .25 Nace sewers 1.D.
            
            
              
               28. 
              
              Gave E. Bacon ord. on T. E. Randolph for 272.82 the cash balce. due to me on our late settlement.
            
            
              
              Gave him also my note for 327.18 payable in 60 days.
            
            
              
              Recd. from Jas. Leitch 100.D.
            
            
              
               29. 
              
              Gave Patsy for midwife (Rachael) 4.D. for Cretia & Mary Mos’.
            
            
              
              Pd. Hague for a pr. of boot tops 4.D.
            
            
            
              
               30. 
              
              Drew ord. on P. Gibson in favor of  Woods for 174.70 for 57.9 Bar. corn @ 3.D.
            
            
              
                  D  c   Drew ord. on P. Gibson in favor of E. Bacon for  63.85.  This      is to pay  48.85  to   Maupin for 16⅕ Bar. corn @ 3.D.    and 15. to Stout for 2000. ℔ fodder wth. interest.   
            
            
              
               31. 
              
              Farmington vales 1.5 Morrison’s oats .37½.
            
            
              Aug.
               4. 
              
              Rockfish gap. entt. 18.33.
            
            
              
               6. 
              
              Staunton vales 1.5 Hodge’s dinner 1.25 Cloverdale lodgg. 1.12.
            
            
              
               8. 
              
              Warmsprings. Burwell gratuity 5.D.
            
            
              
               13. 
              
              Falling spring. a guide .50 Hotspring. Dagge’s. brkft. dinnr. 2.12½.
            
            
              
               14. 
              
              Warmsprings. John Fry. a week’s board 20.D.
            
            
              
               15. 
              
              A servt. .50.
            
            
            
              
               26. 
              
              J. Fry 2. weeks board 40.D.
            
            
              
               27. 
              
              Do. balance 3.32 bath keeper 9.D. other vales 4.D.
            
            
              
               30. 
              
              Staunton. washing 1.D. vales .50.
            
            
              
              Morrison’s. repd. Capt. Harris my moiety of exp. from the warm springs to this place 4.33.
            
            
              
               31. 
              
              Harding’s lodging &c. 2.29 in all = 116.63.
            
            
              
              Instead of Cash on hand I have overgone my own 4.D. borrowed & to be returned.
            
            
              Sep.
               6. 
              
              Hhd. exp. 1.12½. 8. Do. 4.81. 13. Do. 5.D.
            
            
              
               16. 
              
              Borrowed of Jas. Leitch 30.D.
            
            
              
              Davy has burnt a kiln of 1060. bushels of coal which is 35⅓ b. to the cord, and comes to 1.76 from which deduct .31 overpaid ante Mar. 12. leaves him 1.45.
            
            
              
               18. 
              
              Charity 1.D. 20. Nace sewers 1.D.
            
            
              
               30. 
              
              Sent Defoe 6.D. for 16. geese @ 2/3.
            
            
              
              Charge  Powers 76. ℔ beef @ 4d. 26/4. 
            
            
              
              Charge Joseph Gilmer 75 ℔ 25/.
            
            
              Oct.
               4. 
              
              Hhd. exp. 2.D.
            
            
              
              Gave ord. on Jas. Leitch in favr. E. Bacon for Andrew Monroe for 4.50 for lime.
            
            
              Oct.
                
              
              On the 8th. of Apr. last I omitted to enter an order on P. Gibson in favr. of John Vaughan for 1000.D. of which he was to remit 120.D. to De Bure freres of Paris, 420.D. to Cathalan, & 460.D. to T. Appleton for interest on my debt to Mazzei.
            
            
              
               22. 
              
              On settlement this day there is due to Wm. J. Miller 163.43 D. and to Robert Miller 169.61. Gave therefore an order in favr. of each on Archibald Robertson, and inclosed to A. Robertson an order in his favor on P. Gibson for the whole sum of 333.04 D.
            
            
            
              
              26.
              
                 Gave Ira Garrett depy. sher. alb. order on P. Gibson for 120.26 to wit for  taxes 112.80   tickets  7.46    120.26   
            
            
              
              Drew on P. Gibson in favor of James Leitch for 400.D.
            
            
              
                 to wit. ante  July  2.  cash 50      28.  do. 100     Sep. 16.  do. 30     Oct. 6.  ord. in favr. Bacon 4.50       in favor of the Marshal  4.74  189.24     26.  pd. this day to Massie 35.       to be pd. to Powers 50.  85.       cash now recd.  125.76        400.   
            
            
              
              Mrs. Randolph hhd. xp. 10.D.
            
            
              
               27. 
              
              Inclosed to Colo. Charles Simms Collector of Alexandria 50. (for 48.33) duties & charges on 9. boxes of claret & a package of Maccaroni from Marseilles recd. here Oct. 3.
            
            
              
              Inclosed to John Steele Collector of Philadelphia 20.D. (for 18.58) duties & charges on 2. boxes (84 bottles) Montepulciano recieved here Oct. 3.
            
            
              
               28. 
              
              Gave Larkin Powers order on Jas. Leitch for 50.D.
            
            
              
              Pd. Bagwell for hops 20.50 Mrs. Randolph had pd. him 2. of the 10. ante.
            
            
              
               29. 
              
              A servt. 1.D.
            
            
              Nov.
               8. 
              
              Nace 3. months sewers 3.D.
            
            
              
               11. 
              
              Gave Martin Dawson assignee of my note of 327.18 to E. Bacon ante July 28. order on P. Gibson for 330.D. principal and int.
            
            
              
              Pd. Charles Vest stage-portage 1.75.
            
            
              
               15. 
              
              Hhd. exp. 2.D. Do. 1.D.
            
            
              
               16. 
              
              Pd. Carden 3.D. for 12. Guinea fowls, hereafter to be 1/3 apiece.
            
            
              
               17. 
              
              Pd. Davy for the kiln ante Sep. 16. 1.50 which was .05 over.
            
            
              
               22. 
              
              Gave Dr. Carr ord. on Jas. Leitch for 20.D. my subscription to the Revd.    for one year.
            
            
            
              
               26. 
              
              Hhd. xp. .75 a servt. shewing paving quarry at Suttle’s .25.
            
            
              
               28. 
              
              Gave Wm. Stewardson ord. on Jas. Leitch for 81.D. in full for stone work done at the mill. 
            
            
              
               29. 
              
              Hhd. exp. 1.25. 30. Do. 1.D.
            
            
              Dec.
               6. 
              
              Hhd. exp. .75.
            
            
              
               7. 
              
              Gave Th:J. Randolph ord. on P. Gibson for 201.D. for so much pd. for me by him to Thomson Gooch his wages as overseer.
            
            
              
               8. 
              
              Hhd. exp. (to wit butter from Carlton) 9.D.
            
            
              
              Drew on P. Gibson in favr. of Jas. Leitch for 280.D.
            
            
              
                 to wit.  ante  Oct. 28.  ord. in favr.  Powers  50.D.     Nov.  22.  Dr. Carr  20.      28.  Stewardson   81. cash now recd. from him129280.  
            
            
              
               9. 
              
              Inclosed to Louis de Belair 90.D. for books. 
            
            
              
              Inclosed to Wm. Duane 5.D. which pays for the Aurora to May 18. 1819, after which I desire him to discontinue my subscription.
            
            
              
              Inclosed to John Wood jr. N. York 5.D. which pays the N. York Sales report to the 23d. inst. after which I desire him to discontinue my subscription.
            
            
              
              Inclosed to Henry Niles 5.D. which pays for the Weekly register to Sep. 18. 1819.
            
            
              
              Inclosed to Charles Vest 6.D. to repay stage carriage of books.
            
            
              
               10. 
              
              Gave ord. on James Leitch for 12.D. in favor of A. Hawley for himself & Monroe for lime.
            
            
              
               21. 
              
              Inclosed to J. Barnes 7.D. for Gales & Seaton for the Natl. Intelligencer, paying for it to the 11th. inst. after which my subscription is withdrawn.
            
            
              
               22. 
              
              Recd. of Mary Bacon 21.25 for 250. ℔ pork. 
            
            
              
              Nace sewers 1.D. 23. Hhd. xp. 1.50.
            
            
              
               24. 
              
              Settled with Larkin Powers & paid him balance in full 6.D.
            
            
              
               27. 
              
              Pd. Mrs. Smith for knitting 4.D.
            
            
              
               31. 
              
              Hhd. exp. 1.D. 
            
          
          
          
            
              Statement of renewal of my notes in bk. of Virga. & US. in Richmd.
            
            
              bk. Virga. P. G.
               bk. US. P. G.
               bk. US. Th:J.R.
               Farm. W.C.N.
            
            
              1818.
              1818.
               
              
            
            
              
              Apr.
              12.
              
              
              Mar.
              13.
              
              
              Apr.
              29.
              
              
            
            
              
              June
              14.
              
              
              May
              
              
              
              June
              29.
               ? 
              
            
            
              
              Aug.
              16.
              
              
              July
              17.
              
              
              Aug.
              21.
              
              
            
            
              
              Oct.
              16.
              
              
              Sep.
              17.
              
              
              Oct.
              21.
              
              
            
            
              
              Dec.
              19.
              
              
              Nov.
              17.
              
              
              Dec.
              9.
              
              
            
            
              
              
              
              
              
              Dec.
              9.
              
              
              
              
              
              
            
            
              19. 
              Feb.
              2.
              
               19. 
              Feb.
              2.
              
               19. 
              Feb.
              2.
              
              
            
            
              
              
              
              
              
              
              
              
              
              Feb.
              22.
               1500 
              
            
            
              
              Apr.
              11 
              
              
              Apr.
              11.
              
              
              Apr.
              11.
              
              
            
            
              
              July
              2.
               1700 
              
              Aug.
              4.
               2250 
              
              July
              7.
               3000 
               May 20. 3000
            
            
              
              July
              28 
              
              
              July
              28 
              
              
              July
              28 
              
               Th:J. Rand.
            
            
              
              
              
              
              
              
              
              
              
              
              
              
               Aug. 11.
            
            
              
              Sep.
              18 
               1530 
              
              Sep.
              18 
              
              
              Sep.
              18.
              
               Sep. 18. T.J.R. B. P.
            
          
        